[Cite as Beadnell v. McAdam, 2016-Ohio-8207.]



                         STATE OF OHIO, JEFFERSON COUNTY
                                IN THE COURT OF APPEALS
                                      SEVENTH DISTRICT

RICHARD A. BEADNELL                             )
                                                )
        PETITIONER-APPELLEE                     )
                                                )            CASE NO. 15 JE 0022
VS.                                             )
                                                )                   OPINION
ADAM DAVID MCADAM                               )
                                                )
        RESPONDENT-APPELLANT                    )

CHARACTER OF PROCEEDINGS:                       Civil Appeal from the Court of Common
                                                Pleas of Jefferson County, Ohio
                                                Case No. 15 CV 357

JUDGMENT:                                       Reversed and vacated.

APPEARANCES:
For Petitioner-Appellee                         Richard Beadnell, Pro-se
                                                355 Third Street
                                                Bergholz, Ohio 43908

For Respondent-Appellant                        Attorney Craig Allen
                                                500 Market Street, Suite 10
                                                Steubenville, Ohio 43952

JUDGES:

Hon. Mary DeGenaro
Hon. Gene Donofrio
Hon. Carol Ann Robb


                                                Dated: December 15, 2016
[Cite as Beadnell v. McAdam, 2016-Ohio-8207.]
DeGENARO, J.

        {¶1}    Respondent-Appellant, Adam David McAdam, appeals the September
17, 2015 judgment of the Jefferson County Court of Common Pleas granting
Petitioner-Appellee, Richard A. Beadnell, a civil stalking protection order.   Upon
review, McAdam's assignment of error is meritorious as there was no evidence
Beadnell believed McAdam would cause physical harm or had caused mental
distress to Beadnell or his family. Accordingly, the judgment of the trial court is
reversed and vacated.
        {¶2}    Beadnell and McAdam worked together at a manufacturing facility. On
Dec. 6, 2014, the machine McAdam was operating broke down due to his operational
error and Beadnell was called to repair it. McAdam claims Beadnell became angry,
swearing and yelling at him for operating the machine improperly. The two men
exchanged text messages about the incident after work. McAdam admitted his fault
and wanted to make amends. Beadnell asked McAdam not to send any more
messages yet McAdam continued to send texts. Beadnell believed McAdam did this
intentionally, but McAdam claimed the multiple messages were the result of poor cell
service that resulted with him resending the same message multiple times. Further
Beadnell claimed McAdam continued to call against his wishes as well. Beadnell
asked his union representative about filing harassment charges against McAdam and
was referred to his human resources department, who told him they could do nothing
because the conflict had originated outside of work.
        {¶3}    In April of 2015, McAdam's mother purchased a house next door to
Beadnell's property and McAdam moved into the house in May. McAdam claimed not
to have known where Beadnell lived prior to the purchase, although he made a point
of going to Beadnell at work and telling him he had bought the house next to him.
        {¶4}    After McAdam moved in there were more confrontations. On or about
August 13, 2015, two days after a contentious verbal exchange, Beadnell observed
what appeared to be an arrow sticking out of the side of his house. McAdam denied
responsibility. After an exchange of words the next day, Beadnell brought an
unloaded rifle and handgun out of his house and placed them on the ground in
                                                                               -2-


McAdam's sight and declared that if threatened he would defend himself. Beadnell
pointed both weapons at McAdams and another individual.
      {¶5}   Days later, McAdam yelled, "F*** you" at Beadnell. Thereafter,
Beadnell's wife, Tammy Jo, overheard the words, "I'm going to kill you, you're dead"
coming from McAdam's property. McAdam claimed he never made such a statement
to either of the Beadnells. McAdam does recall yelling at his puppy and a friend's dog
for the two-week period his friend stayed with him; the dogs would fight and both men
would have to yell at the dogs.
      {¶6}   Following these incidents, Beadnell filed a motion for a civil stalking
protection order on August 18, 2015. A hearing was held before the magistrate on
September 16, 2015. Beadnell and his wife both admitted that McAdam had never
struck or threatened to strike them or their son, who was a friend of McAdams.
Beadnell further testified that none of the texts he received were threatening, and
despite the incident involving Beadnell's use of weapons, he was not afraid
McAdams would hurt him.
      {¶7}   After the hearing, a limited CSPO signed by both the magistrate and
judge was issued and served on McAdam requiring him not to trespass on Beadnell's
property, not to initiate or have any contact with either Beadnell or his wife, and to
have no communication with Beadnell except as required for work.
      {¶8}   McAdam presents a single assignment of error:

      The trial court erred when it issued a civil anti-stalking [sic] protection
      order pursuant to RC 2903.214 finding that the appellant knowingly
      engaged in a pattern of conduct that caused Appellee mental distress
      as defined in RC 2903.211(D)(2).

      {¶9}   It is within a trial court's discretion whether or not to grant a civil
protection order and the standard of review is manifest weight of the evidence.
Morton v. Pyles, 7th Dist. No. 11 MA 124, 2012–Ohio–5343, ¶ 8. An appellate court
examines whether each element of menacing by stalking was established by the
                                                                                -3-


preponderance of the evidence, and will only reverse where the trier of fact clearly
lost its way and created a miscarriage of justice. Ramsey v. Pelliccioni, 7th Dist. No.
14 MA 134, 14 MA 135, 2016–Ohio–558, ¶ 15.
       {¶10} The CSPO was sought and issued because it was alleged that
McAdam engaged in menacing by stalking. "No person by engaging in a pattern of
conduct shall knowingly cause another person to believe that the offender will cause
physical harm to the other person or a family or household member of the other
person or cause mental distress to the other person or a family or household member
of the other person." R.C. 2903.211(A)(1). McAdam argues on appeal that Beadnell
failed to establish that McAdam caused mental distress to the Beadnell family. It is
undisputed that Beadnell did not believe that McAdam would cause any physical
harm. Beadnell testified the texts were not threatening and that he was not afraid
McAdam would hurt him.
       {¶11} The other basis for a CSPO is that McAdam caused mental distress,
which is defined as: "Any mental illness or condition that involves some temporary
substantial incapacity;" or "Any mental illness or condition that would normally require
psychiatric treatment, psychological treatment, or other mental health services,
whether or not any person requested or received psychiatric treatment, psychological
treatment, or other mental health services." R.C. 2903.211(D)(2)(a) and (b). "[M]ental
distress for purposes of menacing by stalking is not mere mental stress or
annoyance." Caban v. Ransome, 7th Dist. No. 08 MA 36, 2009-Ohio-1034, ¶ 29.
"[T]he test is whether mental distress was in fact caused." Id. ¶ 23.
       {¶12} Beadnell presented no evidence of any psychological impairment that
would qualify as mental distress. He professed, "I feel like a shut-in…Every time I go
out he comes around." Beadnell asserted he told McAdam, he didn't want McAdam
on his property, or around his family. Beadnell further testified that he repeatedly told
McAdam to get off his property and the latter refused to leave. But the record
contains no evidence that McAdam caused Beadnell actual mental distress as
defined by the statute.
                                                                                 -4-


       {¶13} The Magistrate's remarks at the conclusion of the September 16
proceedings indicated that he issued the CSPO because he believed McAdam's
actions caused Beadnell "anxiety" and that those actions "continue[d] to irritate and
irritate and irritate to the point where maybe it's [sic] gotten blown out of proportion."
However, anxiety alone, without more, does not rise to the statutory level of mental
distress.
       {¶14} Accordingly, McAdam's assignment of error is meritorious. There was
no evidence Beadnell believed McAdam would cause physical harm or had caused
mental distress as defined by statute. Accordingly, the judgment in this case is
reversed and vacated.



Donofrio, P. J., concurs.

Robb, J., concurs.